Case 4:19-cv-10163-JEM Document 36 Entered on FLSD Docket 12/23/2019 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  KEY WEST DIVISION

                                  CASE NO: 4:19-cv-10163-JEM


                                                )
  PEDRO J. CABRE,                               )
  KASSANDRA V. CRUZ,                            )
  KENDRY CRUZ,                                  )
  VANESSA CRUZ,                                 )
  YORMAR E. FARFAN,                             )
  BELLALIZ E. GONZALEZ,                         )
  NOIRALITH B. GONZALEZ,                        )
  GUSTAVO HERNANDEZ,                            )
  JENNIS MORALES,                               )
  JOSE MOYEDA,                                  )
  DAVID ROMERO,                                 )
  SAMIRA OMAR,                                  )
  REINALDO J. QUINTERO SR.,                     )
  REINALDO QUINTERO JR., and                    )
  ERICK VILLASANA,                              )
  on behalf of themselves and all others        )
  similarly, situated,                          )
                                                )
          Plaintiffs,                           )
                                                )
  v.                                            )
                                                )
  COTTON COMMERCIAL USA, INC.                   )
  SUPERIOR STAFFING & PAYROLL                   )
  SERVICES, VCDP COMPANIES INC., and            )
  DANIEL PAZ, in his individual capacity,       )
                                                )
          Defendants.                           )
                                                )

                      COTTON COMMERCIAL USA, INC.’S
             MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS’
           MOTION FOR COLLECTIVE AND CLASS ACTION CERTIFICATION




  81809098v.3
Case 4:19-cv-10163-JEM Document 36 Entered on FLSD Docket 12/23/2019 Page 2 of 16



                                      I.      INTRODUCTION

          This case does not justify treatment as a collective action under the Fair Labor Standards

  Act (“FLSA”) or as a class action under Federal Rule of Civil Procedure 23. Other than conclusory

  allegations, Plaintiffs do not present any evidence of an employer-employee relationship between

  the Plaintiffs and Defendant VCDP Companies, Inc. d/b/a Superior Staffing & Payroll Services

  (“Superior”) or Defendant Daniel Paz (“Paz”), much less such a relationship with Cotton

  Commercial USA, Inc. (“Cotton”). Determining each Plaintiff’s alleged employment status

  requires an individualized assessment, such that Plaintiffs’ claims cannot be resolved on a class-

  wide basis. The same individualized assessment applies to the individual Plaintiffs’ breach of

  contract claims, which will require determining the existence of and terms of each alleged

  agreement between each Plaintiff and Superior/Paz/Plaintiff Quintero Sr.

          Plaintiffs’ allegations also establish that they were not similarly situated to the putative

  class in their job duties or pay provisions. Some Plaintiffs performed manual labor, while Plaintiff

  Quintero Sr. performed supervisory and managerial functions as a “Coordinator.” With regard to

  pay, Plaintiffs allege that Superior promised Clean-up Workers $10 or $11 per hour, while

  Superior allegedly promised Coordinators $24 per hour plus $1 per hour for every person they

  recruited for Superior. Plaintiffs have also failed to show that any individuals, aside from those

  who have already opted into this case, wish to join this lawsuit. With respect to Coordinators,

  Plaintiffs have not shown that any other individual desires to opt into this lawsuit.

          Having failed to meet the “fairly lenient” conditional certification standard, it follows that

  Plaintiffs cannot satisfy the more rigorous standards for class certification under Rule 23. Plaintiffs

  do not provide any justification for the alleged numerosity, commonality, or typicality of the class.

  Plaintiffs also do not provide any justification for their claimed adequacy to represent the putative


                                                    2

  81809098v.3
Case 4:19-cv-10163-JEM Document 36 Entered on FLSD Docket 12/23/2019 Page 3 of 16



  class. In fact, Plaintiffs ignore the potential conflict of interest between the Coordinators and the

  Clean-up Workers. According to Plaintiffs, the Coordinators worked as “middle men” between

  the Clean-up Workers and defendants, but they also had the responsibility to collect timesheets

  from the Clean-up Workers and turn them in to Paz. Based on these supervisory duties, the

  Coordinators, including Plaintiff Quintero Sr., may have played a role in the Clean-up Workers’

  claims. This potential conflict suffices to deny certification under Rule 23.

          These factual differences and the lack of support for class-wide resolution of this case

  require denial of Plaintiffs’ Motion for Collective and Class Action Certification (“Motion”) (Dkt.

  32).

                                 II.     STATEMENT OF FACTS

  A.      Cotton Provides Disaster Recovery Services In Response To Natural And Other
          Calamities.

          Cotton provides disaster recovery services related to individual losses and major events,

  including weather-related and other natural catastrophes, terrorism, vandalism, and environmental

  mishaps. (Ex. A, Declaration of James Scaife ¶ 2.) Cotton strives to provide its clients continuity

  of operations and to reduce their business interruption and property loss claims.           (Ex. A,

  Declaration of James Scaife ¶ 3.) Because the workforce needed to respond to natural disasters is

  transient and temporary, Cotton engages vendors, like Superior, to provide the short-term labor

  needed for some of its disaster recovery projects. (Ex. A, ¶¶ 4-6.)

  B.      Cotton Launches Into Action To Clean Up The Devastation Left Behind By
          Hurricane Irma.

          After Hurricane Irma made landfall in Florida in September 2017 (Amended Complaint,

  hereafter “Am. Comp.” (Dkt. 31) ¶ 22), Cotton provided recovery services at the Hyatt Residence

  Club Key West, Windward Pointe (the “Hyatt Project”) (Am. Compl. ¶ 9) and at the Hilton Key

  Largo Resort (the “Hilton Project”) (Am. Compl. ¶ 10). Cotton engaged Superior as a vendor for
                                               3

  81809098v.3
Case 4:19-cv-10163-JEM Document 36 Entered on FLSD Docket 12/23/2019 Page 4 of 16



  the Hyatt Project and Hilton Project. (See Answer to Am. Compl., hereafter “Ans.” (Dkt. 35) ¶ 1.)

  Plaintiffs allege that Superior promised to pay them “at a rate of $10 or $11 per hour, depending

  on the site.” (Am. Compl. ¶ 33.) Superior allegedly set the hourly rate at $11 for the Hyatt Project

  and at $10 for the Hilton Project. (Am. Compl. ¶ 68.)

          Plaintiffs Kassandra Cruz, Vanessa Cruz, Bellaliz González, Gustavo Hernández, Jennis

  Morales, José Moyeda, Samira Omar, David Romero, and Erick Villasana (the “Hyatt Project

  Plaintiffs”) performed clean-up duties for Superior at the Hyatt Project following Hurricane Irma

  in 2017. (Ans. ¶ 9.) Plaintiffs Pedro Cabre, Kendry Cruz, Yormar Farfan, Noiralith González,

  and Reinaldo Quintero Jr. (the “Hilton Project Plaintiffs”) performed clean-up duties for Superior

  at the Hilton Project following Hurricane Irma in 2017. (Ans. ¶ 10.) Plaintiffs’ services to

  Superior included removing debris, chopping up trees, demolishing sheetrock, putting up new

  sheetrock, hauling fallen trees with tractors, and power-washing outside hotel walls, among other

  tasks. (Am. Compl. ¶¶ 1, 29.) Plaintiffs’ duties required the use of drills, saws, forklifts and other

  heavy machinery. (Am. Compl. ¶ 30.)

          The Hyatt Project Plaintiffs received payment for their services after their first week of

  work. (Am. Compl. ¶ 45; see also Decl. of Vanessa Cruz ¶ 12, hereafter “Vanessa Decl.” (Dkt.

  32-1) (stating that “all subsequent paychecks I received bounced.”)) The Hilton Project Plaintiffs

  received payment for all of their work, except that the check they received for the final 1-2 weeks

  of work bounced. (See Am. Compl. ¶ 53; id. ¶ 54 (limiting complaint to “lack of pay for the final

  week of work.”); see also Decl. of Kassandra Cruz ¶ 12, hereafter “Kassandra Decl.” (Dkt. 32-2.))

          Plaintiff Reinaldo Quintero Sr. provided services to Superior as a Coordinator. (Am.

  Compl. ¶¶ 27-28.) Plaintiff Quintero Sr.’s job duties as a coordinator included, but were not

  limited to, recruiting workers, receiving, reviewing and transmitting timesheets to Superior, and


                                                    4

  81809098v.3
Case 4:19-cv-10163-JEM Document 36 Entered on FLSD Docket 12/23/2019 Page 5 of 16



  troubleshooting problems for workers, such as “coordinating their housing and work

  arrangements.” (Am. Compl. ¶ 31; Decl. of Reinaldo Quintero ¶ 4, hereafter “Quintero Decl.”

  (Dkt. 32-3.)) Plaintiffs also claim that Superior initially recruited workers for the clean-up sites

  with the help of Plaintiff Quintero Sr. (Am. Compl. ¶ 32.) Plaintiff Quintero Sr. “act[ed] as a

  middle-man between Defendants and the [Clean-up Workers].” (Am. Compl. ¶ 101.) For these

  duties, Superior allegedly set Quintero Sr.’s hourly rate at $24, with an additional dollar per hour

  for each person the Coordinator recruited. (Am. Compl. ¶¶ 57, 68; Quintero Decl. ¶ 6.)

  C.      Cotton Paid For Every Hour Superior Reported For The Plaintiffs’ Work.

          During the course of the Hyatt Project and the Hilton Project, Superior submitted invoices

  to Cotton for the work the Hyatt Project and Hilton Project Plaintiffs performed at their respective

  sites.1 (Ex. A, ¶ 7-8.) Cotton in turn paid Superior for each such invoice. (Ex. A, ¶ 9.) In total,

  Cotton paid Superior over $250,000.00 for services performed at the Hyatt Project and Hilton

  Project. (Ex. A, ¶ 10.)

          Cotton has no information regarding whether or when Superior paid the Plaintiffs for their

  work, nor does Cotton know whether any putative class members received checks that bounced or

  were in fact cashed.      (Ex. A, ¶ 11.)    Likewise, Cotton has no information regarding any

  arrangements Superior had with any of the Plaintiffs, including whether Superior hired them as

  employees or retained them as independent contractors. (Ex. A, ¶ 12.) At no point did Cotton

  directly retain the services of any Plaintiff, nor did Cotton engage in any discussions with Plaintiffs

  regarding their rate of pay for any type of work. (See Am. Compl. ¶ 33 (stating that Superior made

  verbal promises to Plaintiffs regarding their wage rate.)) (Ex. A, ¶ 13.)




  1
   Presumably, Superior’s invoices were based on the timesheets Plaintiff Quintero Sr. collected for
  and submitted to Superior/Paz.
                                                5

  81809098v.3
Case 4:19-cv-10163-JEM Document 36 Entered on FLSD Docket 12/23/2019 Page 6 of 16



  D.       Cotton Did Not Employ Any Of The Plaintiffs.

           Plaintiffs do not allege that Cotton controlled or directed their work at either the Hyatt

  Project or the Hilton Project. (See Am. Compl.; see also Vanessa Decl. ¶ 9 (stating only that her

  “supervisors at the hotel site wore black vests with Cotton’s name and logo[,]” and not providing

  any factual basis for asserting their supervisory status); see also Kassandra Decl. ¶ 9 (same.))

  Instead, Plaintiffs focus on the requirement that they wear orange safety vests which had Cotton’s

  name and logo on them, Cotton’s provision of gloves and hard hats to Plaintiffs, and the use of

  timesheets or other forms with Cotton’s logo on them. (Am. Compl. ¶¶ 34-35, 38-39; Vanessa

  Decl. ¶¶ 7-8, 10-11; Kassandra Decl. ¶¶ 7-8, 10-11.) However, Plaintiffs admit that the paychecks

  they did receive were issued by Superior and signed by Paz (Am. Compl. ¶ 37), and that they

  turned in timesheets to Plaintiff Quintero Sr., who submitted the timesheets to Paz (Am. Compl.

  ¶ 38).

                                        III.    ARGUMENTS2

  A.       Plaintiffs Have Failed To Satisfy The Standard For Conditional Certification Of A
           Collective Action Under The FLSA.

           1.     Plaintiffs’ Failure To Establish Their Status As “Employees” For Purposes Of The
                  FLSA Dooms Their Motion.

           Even in a best-case scenario for Plaintiffs, there is a dispute as to whether Cotton employed

  or engaged any of the Plaintiffs in any capacity. Further, there is also a dispute as to whether

  Superior, Paz, or Plaintiff Quintero Sr. employed Plaintiffs, or engaged them as independent

  contractors, for FLSA purposes. In Carrera v. UPS Supply Chain Solutions, Inc., 2012 WL

  12860750 (S.D. Fla. Sep. 14, 2012), the Court decertified an FLSA collective action alleging



  2
   The Motion does not seek to pursue Plaintiff Quintero Sr.’s and Plaintiff Hernández’s retaliation
  claims on a class-wide basis. As such, Cotton does not address that claim in this response to the
  Motion.
                                                 6

  81809098v.3
Case 4:19-cv-10163-JEM Document 36 Entered on FLSD Docket 12/23/2019 Page 7 of 16



  misclassification of employees as independent contractors. In that case, the plaintiffs relied on the

  defendant’s agreements and policies to argue in favor of class-wide resolution. Id. at *9. The

  Court reasoned that determining each plaintiff’s status as an employee under the “economic

  realities” test would “var[y] significantly from plaintiff to plaintiff.” Id.; see also Andel v.

  Patterson-UTI Drilling Co., LLC, 280 F.R.D. 287, 289-90 (S.D. Tex. 2012) (denying motion for

  conditional certification based on dispute regarding whether putative plaintiff were employees or

  independent contractors); see Pfaahler v. Consultants for Architects, Inc., No. 99 C 6700, 2000

  WL 198888, at *2 (N.D. Ill. Feb. 8, 2000) (“In order to determine who is an independent contractor

  and who is an employee, the court would be required to make a fact-intensive, individual

  determination as to the nature of each potential claimant’s employment relationship.”); Demauro

  v. Limo, Inc., No. 8:10-cv-413-T-33AEP, 2011 WL 9191, at *3 (M.D. Fla. Jan. 3, 2011) (“the

  individualized analysis needed to determine whether each driver is an independent contractor or

  employee for FLSA purposes precludes class certification”).

          In this case, Plaintiffs base their claims against Cotton on a joint employer theory, but

  Plaintiffs do not provide any proof that Cotton employed them. The only factual statements

  regarding employment indicate that Plaintiff Quintero recruited the Clean-up Workers for Superior

  and that Cotton did not intend to employ any of the Plaintiffs (Ex. A ¶¶ 14-15). Resolution of

  Plaintiffs’ joint employer theory will require the same type of individualized analysis that led the

  Court in Carrera to decertify that class. Because Plaintiffs cannot establish their status as

  “employees” of any of the Defendants for purposes of the FLSA, and because of the material

  differences in the putative class’ job duties and pay provisions, it is impossible to determine, on a

  class-wide basis, whether the putative class “suffered the same injury.” Dukes, 564 U.S. at 349-

  50.


                                                   7

  81809098v.3
Case 4:19-cv-10163-JEM Document 36 Entered on FLSD Docket 12/23/2019 Page 8 of 16



          2.     Because Plaintiffs’ Job Duties And Pay Provisions Differed Between Sites And
                 Between Positions, They Are Not Similarly Situated To The Putative Class.

          Plaintiffs’ allegations establish more dissimilarities amongst the putative class than they

  establish similarly-situated circumstances. Despite the “fairly lenient” threshold for conditional

  certification of an opt-in class under the FLSA, Plaintiffs must show the Court “more than only

  counsel’s unsupported assertions that FLSA violations [are] widespread . . . .” Morgan v. Family

  Dollar Stores, Inc., 551 F.3d 1233, 1261 (11th Cir. 2008) (quotations omitted; alteration in

  original). Specifically, Plaintiffs must establish that (1) the individuals they seek to represent are

  “similarly situated” in their job responsibilities and with respect to their terms of pay and (2) that

  other individuals want to join the lawsuit. See, e.g., Dybach v. State of Fla. Dep’t of Corr., 942

  F.2d 1562, 1567-68 (11th Cir. 1991).

          Plaintiffs’ declarations in support of their Motion only provide conclusory assertions and

  lack specificity as to the facts or legal issues that would support class-wide resolution. For

  example, Plaintiffs indicate that: “Based on [their] personal observations and experience, all

  laborers employed by defendants at the Hyatt in Key West were subject to the same pay policies

  and practices, as well as the same work rules.” (Vanessa Decl. ¶ 15; Kassandra Decl. ¶ 15 (same

  for the Hilton Project.)) Plaintiffs further state that: “Based on [their] personal observations and

  experience, defendants did not pay any of the laborers . . . .” (Vanessa Decl. ¶ 16; Kassandra Decl.

  ¶ 16.) However, Plaintiffs do not provide any facts regarding what they observed or experienced

  to lead them to their conclusions. Plaintiffs thus leave the Court to assume that every putative

  class member suffered the same alleged harm. In other words, Plaintiffs’ declarations do nothing

  more than parrot counsel’s unsupported assertions that violations of the FLSA occurred.

          Although Plaintiffs do not need to show that their positions are identical, they must show

  that their positions were similar. See Grayson v. K Mart Corp., 79 F.3d 1086, 1096 (11th Cir.

                                                    8

  81809098v.3
Case 4:19-cv-10163-JEM Document 36 Entered on FLSD Docket 12/23/2019 Page 9 of 16



  1996). The job duties of the Clean-up Workers and the Coordinators were not similar. The Clean-

  up Workers performed manual labor, including removing debris, chopping up trees, power-

  washing walls, and similar tasks. The Coordinators, on the other hand, recruited Clean-up

  Workers, sent them to their work locations, coordinated their housing and work arrangements, and

  collected and submitted their timesheets to Paz. The Coordinators thus acted as supervisors for

  Superior, or as “middle men” between the Clean-up Workers and Superior. As such, the work

  performed by the Clean-up Workers and the Coordinators did not share any similarities.

          Likewise, the Clean-up Workers and Coordinators were not compensated on similar terms,

  and even the rates of pay for the Clean-up Workers varied by location. The Hyatt Project Plaintiffs

  claim that Superior promised them $10 per hour, while the Hilton Project Plaintiffs claim that

  Superior promised them $11 per hour. Plaintiff Quintero Sr. claims that Superior promised him a

  pay rate of $24 per hour plus $1 per hour for every person he recruited for Superior. Aside from

  the fact that Plaintiff Quintero Sr. fails to allege a specific number of Clean-up Workers for whom

  he takes recruiting credit, which will require individualized analysis, the differing pay rates and

  circumstances specific to each Plaintiff weigh against conditional certification of an opt-in class.

          3.     Plaintiffs Provide No Evidence That Others Seek To Join This Case.

          Plaintiffs do not provide a factual basis for their claimed knowledge of other individuals

  who would opt into the lawsuit if given notice and an opportunity to join. (See Vanessa Decl. ¶ 17;

  Kassandra Decl. ¶ 17; Quintero Decl. ¶ 14.) Plaintiffs do not allege ever discussing the lawsuit

  with any such individuals, nor do they indicate when, if ever, those discussions occurred. Plaintiff

  Quintero Sr. also provides no evidence that any other Coordinator seeks to join the lawsuit. (See

  Quintero Decl.)




                                                   9

  81809098v.3
Case 4:19-cv-10163-JEM Document 36 Entered on FLSD Docket 12/23/2019 Page 10 of 16



           More importantly, Plaintiffs do not explain why, if additional individuals exist that want to

   join the lawsuit, these individuals have not already done so. Plaintiffs filed their Complaint (Dkt.

   1) on September 17, 2019 on behalf of eight individual plaintiffs. In the three months since that

   original filing, Plaintiffs located an additional seven plaintiffs who opted into the lawsuit (Dkt. 31-

   1). Plaintiffs now seek an additional three months to search for more putative class members, but

   they have not provided any factual justification for their claimed knowledge of additional

   individuals whom they claim to know would participate in this lawsuit.

   B.      Plaintiffs Failed To Establish The Numerosity, Commonality, Typicality, And
           Adequacy Of Class-Wide Resolution As Required By Rule 23(a).

           To determine whether a case warrants certification as a class action, the Court must conduct

   a “rigorous analysis” to determine whether the evidence offered by Plaintiffs demonstrates that

   they have satisfied all of the prerequisites for class certification. Wal-Mart Stores, Inc. v. Dukes,

   564 U.S. 338, 350–51 (2011). The Court must also find that Plaintiffs met their burden of proof

   as to each element of Rule 23 based on evidence and not speculation. See, e.g., Comcast Corp. v.

   Behrend, 569 U.S. 27, 33 (2013) (stating “that it may be necessary for the court to probe behind

   the pleadings before coming to rest on the certification question, and that certification is proper

   only if the trial court is satisfied, after rigorous analysis, that the prerequisites of Rule 23(a) have

   been satisfied.” (Quotations omitted). As such, the Court should not rely on Plaintiffs’ conclusory

   allegations that they have satisfied the requirements of Rule 23.

           1.      Plaintiffs Failed to Address Whether Joinder Of All Putative Class Members Is
                   Impracticable, Thereby Failing To Establish Rule 23’s Numerosity Requirement.

           Plaintiffs do not explain why joinder of all members of the putative class is impracticable.

   (See Motion at 11-12.) According to Plaintiffs, the maximum number of class members is 50.

   (Am. Compl. ¶ 70.) Fifteen Plaintiffs have already opted into this case, and Plaintiffs have also

   contacted at least 10 additional potential Hyatt Project Plaintiffs (Vanessa Decl. ¶ 17) and at least
                                                    10

   81809098v.3
Case 4:19-cv-10163-JEM Document 36 Entered on FLSD Docket 12/23/2019 Page 11 of 16



   24 additional potential Hilton Project Plaintiffs (Kassandra Decl. ¶ 17; Quintero Decl. ¶ 14) who,

   after three months, have nonetheless chosen to not join the lawsuit. Kron v. Grand Bahama Cruise

   Line, LLC, 328 F.R.D. 694, 700 (S.D. Fla. 2018) (stating that “mere allegations of numerosity are

   insufficient” to satisfy this requirement). Having already tried to obtain additional opt-in plaintiffs

   for three months, and having contacted 98% of the alleged putative class (15 named Plaintiffs and

   the additional 34 referenced in the Declarations), it appears that joinder of additional plaintiffs is

   not impracticable. The reality, however, appears to be that the 34 putative class members simply

   do not want to be part of this lawsuit. Aside from alleging that the putative class consists of

   approximately 50 total members (49 of whom have already been contacted), Plaintiffs do not

   provide any rationale that justifies class treatment over joinder of additional plaintiffs.

           2.     Because Plaintiffs Have Not Proven Their Status As Employees Of Superior, Paz,
                  Or Cotton, Their Claims Lack Commonality And Cannot Be Disposed Of On A
                  Class-Wide Basis.

           In addition to the employer-employee relationship issue discussed above (see § III.A.1),

   the material differences between the work performed by the Clean-up Workers and Coordinators,

   as well as the pay provision differences, and individual terms of their alleged agreements with

   Superior/Paz/Plaintiff Quintero Sr., mean that the Plaintiffs lack a common injury as a class. The

   Coordinators acted in a supervisory capacity while the Clean-up Workers performed manual labor.

   In terms of pay, the Clean-up Workers allege different rates of pay based on the location of the

   work performed, and the Coordinators compensation included an hourly increase based on the

   number of Clean-up Workers recruited for Superior. Plaintiffs’ breach of contract claims are also

   not amenable to class-wide resolution, as each Plaintiff must establish the existence and terms of

   his or her alleged agreement.




                                                     11

   81809098v.3
Case 4:19-cv-10163-JEM Document 36 Entered on FLSD Docket 12/23/2019 Page 12 of 16



           3.     Because Of The Individualized Analysis Required Of Each Plaintiff’s Claim, The
                  Class Representatives Claims Cannot Satisfy The Typicality Standard.

           While the class representatives allege to have claims that are similar to the putative class,

   the fact remains that each claim will require an individualized assessment and each claim will be

   subject to varying defenses. See Ault v. Walt Disney World Co., 692 F.3d 1212, 1216 (11th Cir.

   2012) (stating that a sufficient “nexus exists ‘if the claims or defenses of the class and the class

   representative arise from the same event or pattern or practice and are based on the same legal

   theory.’”). For example, the terms of each alleged agreement between a class member and

   Superior/Paz/Plaintiff Quintero Sr. may vary, and some class members may not allege the

   existence of an agreement. More importantly, Plaintiff Quintero’s alleged responsibilities could

   arguably render him an “employer” for FLSA and FMWA purposes. Plaintiff Quintero Sr. thus

   finds himself in the position of potentially being responsible for harms alleged by his fellow class

   members. The individualized assessments required and the potential defense against, and unique

   to, Plaintiff Quintero Sr. defeat typicality. See, e.g., Marcus v. BMW of N. Am., LLC, 687 F.3d

   583, 598 (3d Cir. 2012).

           4.     Plaintiff Quintero Sr.’s Potential Status As An Employer Creates A Substantial
                  Conflict Of Interest With The Class That Defeats Class Certification.

           With regard to the adequacy of the class representatives, Plaintiffs wholly ignore the

   conflict of interest presented by Plaintiff Quintero Sr.’s alleged role in recruiting them, supervising

   them, and collecting and submitting their timesheets to Superior/Paz. See Valley Drug Co. v.

   Geneva Pharms., Inc., 350 F.3d 1181, 1189 (11th Cir. 2003) (vacating certification decision due

   to the trial court’s failure to consider conflict of interest between the class representatives and the

   class). Based on these responsibilities, Plaintiff Quintero Sr. may have acted as the Clean-up

   Workers’ employer, which creates a substantial conflict between him and the putative class. See

   id. Plaintiffs ignore this conflict altogether and instead focus only on the adequacy and breadth of
                                                      12

   81809098v.3
Case 4:19-cv-10163-JEM Document 36 Entered on FLSD Docket 12/23/2019 Page 13 of 16



   expertise of their counsel, which Cotton does not dispute. (See Motion at 14-16.) Counsel’s

   expertise, however, does not resolve the conflict between Plaintiff Quintero Sr. and the class.

   Valley Drug, 350 F.3d at 1189 (“named representatives cannot ‘vigorously prosecute the interests

   of the class through qualified counsel’ because their interests are actually or potentially

   antagonistic to, or in conflict with, the interests and objectives of other class members.”). The

   class representatives will therefore not adequately represent the interests of the putative class.

   C.      The Individualized Analysis Required To Resolve Plaintiffs’ Claims Predominates,
           And Thus Defeats, Any Alleged Numerosity, Commonality, Typicality, And
           Adequacy Of Class-Wide Resolution Under Rule 23.

           Even if Plaintiffs satisfied the requirements of Rule 23(a), their Motion requires denial

   because they have not satisfied the requirements of Rule 23(b)(3). “Rule 23(b)(3)’s predominance

   criterion is even more demanding than Rule 23(a).” Behrend, 569 U.S. at 34. In fact, the existence

   of “individual damages calculations” will, by itself, defeat Rule 23(b)(3) predominance if the

   individualized calculations “will inevitably overwhelm questions common to the class.” Id.; but

   see Carriuolo v. Gen. Motors Co., 823 F.3d 977, 989 (indicating that Comcast does not foreclose

   certification where “there is no evidence to suggest that class-wide adjudication of . . . liability will

   be subsumed in or overwhelmed by an individualized damages inquiry.”) Not only does this case

   require individualized assessments as to damages (see Motion at 17, conceding the need for

   individualized damages), but also as to each Plaintiff’s status as an employee. (See § III.A.1,

   supra.) Determining each Plaintiff’s employee status relates directly to the Defendants’ potential

   liability in this lawsuit, because the FLSA and Florida Minimum Wage Act claims only apply to

   “employers.” Such determinations will necessarily have to be made on an individualized basis.

           Plaintiffs’ breach of contract claims also require individualized analysis and evidence.

   Proving the existence of each contract will require each Plaintiff to establish the existence and


                                                      13

   81809098v.3
Case 4:19-cv-10163-JEM Document 36 Entered on FLSD Docket 12/23/2019 Page 14 of 16



   terms of his or her agreement with Superior/Paz/Plaintiff Quintero Sr. While Plaintiffs attempt to

   establish the existence and terms of their alleged agreements in general terms, it is impossible, as

   a matter of law, to prove the terms of these oral agreements on a class-wide basis.

           The combination of the individualized analyses for damages, employee status, and proving

   each Plaintiff’s alleged contract proves lethal for certification of this lawsuit under Rule 23.

                              IV.   OBJECTIONS TO PROPOSED NOTICE

           Although Plaintiffs have failed to satisfy the flexible standard for conditional certification

   under the FLSA and the more rigorous standard for class certification under Rule 23, if the Court

   were to conditionally certify this action, Cotton objects to Plaintiffs’ proposed notice (Dkt. 32-5)

   (“Proposed Notice”) on the following grounds:

                 1. Despite already having communicated with the vast majority of the putative class

                    and having more than three months to add class members, Plaintiffs seek an

                    additional 90 days for the same purpose. Given the Court’s Scheduling Order (Dkt.

                    20), Cotton believes that a notice period of 60 days is appropriate.

                 2. The Proposed Notice does not include a summary of Cotton’s defenses to the

                    claims.

                 3. Cotton does not possess any contact information for the putative class members,

                    and to the extent any such information is discovered, the Proposed Notice should

                    only be distributed by mail.

                                          V.       CONCLUSION

           For all the foregoing reasons, Cotton Commercial USA, Inc. respectfully requests that the

   Court deny Plaintiffs’ Motion for Collective and Class Action Certification.




                                                     14

   81809098v.3
Case 4:19-cv-10163-JEM Document 36 Entered on FLSD Docket 12/23/2019 Page 15 of 16



   Dated: December 23, 2019           By:/s/ Dale A. Evans Jr.
                                         Dale A. Evans Jr. (Florida Bar No.: 98496)
                                         Email: dale.evans@lockelord.com
                                         LOCKE LORD LLP
                                         777 South Flagler Drive, Suite 215-East
                                         West Palm Beach, Florida 33401
                                         Telephone: 561-833-7700

                                         J. Michael Rose (Texas Bar No.: 24041819)
                                         Email: mrose@lockelord.com
                                         LOCKE LORD LLP
                                         600 Travis Street, Suite 2800
                                         Houston, Texas 77002
                                         Telephone: 713-226-1684
                                         Admitted Pro Hac Vice

                                         Rufino Gaytán III (Texas Bar No.: 24069772)
                                         Email: rufino.gaytan@lockelord.com
                                         LOCKE LORD LLP
                                         600 Travis Street, Suite 2800
                                         Houston, Texas 77002
                                         Telephone: 713-226-1379
                                         Admitted Pro Hac Vice

                                         Counsel for Defendant Cotton Commercial
                                         USA, Inc.




                                        15

   81809098v.3
Case 4:19-cv-10163-JEM Document 36 Entered on FLSD Docket 12/23/2019 Page 16 of 16



                                   CERTIFICATE OF SERVICE

           I hereby certify that on December 23, 2019, a true and correct copy of the foregoing

   document was electronically filed with the Clerk of Court using the CM/ECF electronic filing

   system, which will electronically transmit the foregoing to all counsel of record. A copy of the

   foregoing document was also sent via First Class Mail to the following parties:

   VCDP Companies, Inc. d/b/a Superior Staffing & Payroll Services
   c/o Adiurka Vega Cardoso
   8130 Waters Ave., Suite 300
   Tampa, FL 33615

   Daniel Paz
   9730 NW 20th Avenue
   Miami, Florida 33147


                                                   By:         /s/ Dale A. Evans Jr.
                                                               Dale A. Evans Jr.




                                                  16

   81809098v.3
